Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 29, 2021 has been entered. Claims 16-21 are added, claim 15 is canceled, and claims 1-14 and 16-21 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed July 1, 2021. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-10, 12, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (US 20200151872 A1, published May 14, 2020 with a priority date of May 31, 2017), hereinafter referred to as Ma.
Regarding claim 1, Ma teaches an ultrasound imaging system (Fig. 1, ultrasound system 100), comprising: 
an ultrasound probe for generating ultrasound signals and receiving reflected echo signals (Fig. 1; see pg. 2, col. 2, para. 0019 – “Transducer probe 112 transmits and receives ultrasound signals that interact with the patient during the diagnostic ultrasound examination.”); 
a processing system for controlling the generation of the ultrasound signals and processing of the received reflected echo signals (Fig. 2; pg. 2, col. 2, para. 0022 – “Processing circuit 210 is configured to perform general processing and to perform processing and computational tasks associated with specific functions of portable ultrasound system 100. For example, processing circuit 210 may perform calculations and/or operations related to producing a spectrum and/or an image from signals and/or data provided by ultrasound equipment, running an operating system for portable ultrasound system 100, receiving user inputs, etc.”); 
a display for displaying a received ultrasound image based on the received reflected echo signals (Fig. 2; see pg. 3, col. 1, para. 0024 – “When executed by processor 214, processing circuit 210 is configured to complete the activities described herein as associated with portable ultrasound system 100, such as for generating ultrasound spectra and/or images (e.g., for display by touchscreen 172 and/or display 190) based on segmenting ultrasound information and obtaining locations of vascular features.”); and 
a user interface for receiving user commands for controlling the generation of the ultrasound signals and the processing of the received reflected echo signals (Fig. 2; see para. 0029 – “User input interface 228 may include connections which enable communication between 
wherein the user interface is configured to receive a user input which identifies a point or region of a displayed ultrasound image (see pg. 9, col. 2, para. 0076 – “Pre-processing the ultrasound information can include detecting a region of interest (e.g., automatically based on expected anatomical features; in response to user input indicating a region of interest). Pre-processing the ultrasound information can include executing gain processing or dynamic range processing, which may be performed automatically or based on user input.” Where the user input is the selection of an expected location of vessel walls), and
wherein the processing system is 
derive a depth of the identified point or region relative to the ultrasound probe (Fig. 3; see pg. 6, col. 1, para. 0045 – “...the processing circuit 300 can receive a user input indicating a selection of an expected location of vessel walls, such as locations of proximal and/or distal carotid artery walls. The processing circuit 300 can receive an indication of an imaging depth, such as an indication received from the ultrasound transducer or determined based on imaging data associated with the ultrasound transducer, and adjust the ultrasound information based on the imaging depth.” So the identified region is equated to the user-selected location of vessel walls), 
to identify an anatomical feature associated with the identified point or region (Fig. 3; see pg. 6, col. 1, para. 0045 – “...the processing circuit 300 can 
to control the generation of the ultrasound signals and the processing of the received reflected echo signals to adapt them to the identified point or region based on the derived depth and the identified anatomical feature at the derived depth (Fig. 3; see pg. 6, col. 1, para. 0045 – “...the processing circuit 300 can receive a user input indicating a selection of an expected location of vessel walls, such as locations of proximal and/or distal carotid artery walls. The processing circuit 300 can receive an indication of an imaging depth, such as an indication received from the ultrasound transducer or determined based on imaging data associated with the ultrasound transducer, and adjust the ultrasound information based on the imaging depth.” So the ultrasound information is adjusted based on where the identified region is equated to the selected location of vessel walls, and the identified anatomical feature is equated to proximal or distal carotid artery walls; see pg. 9, col. 2, para. 0076 – “Pre-processing the ultrasound information can include detecting a region of interest (e.g., automatically based on expected anatomical features; in response to user input indicating a region of interest). Pre-processing the 
Furthermore, regarding claim 2, Ma further teaches wherein the processing system is further configured to adjust at least one:  a frame rate; a contrast; a gain setting (see pg. 9, col. 2, para. 0076 – “Pre-processing the ultrasound information can include detecting a region of interest (e.g., automatically based on expected anatomical features; in response to user input indicating a region of interest). Pre-processing the ultrasound information can include executing gain processing or dynamic range processing, which may be performed automatically or based on user input.” Where the user-selected region of interest is equated to the derived depth); or PCIP.21053Atty. Docket No. 2017P02271WOUSAppl. No. 16/755,822Amendment and/or ResponseIn Reply to Office action of July 1, 2021a focal zone. 
  Furthermore, regarding claim 5, Ma further teaches wherein the processing system is configured to further identify anatomical structures within the displayed ultrasound image, and to further control the generation of the ultrasound signals and/or the processing of the received reflected echo signals to further adapt them to the identified anatomical structures (Fig. 3; see pg. 6, col. 1, para. 0045 – “...the processing circuit 300 can receive a user input indicating a selection of an expected location of vessel walls, such as locations of proximal and/or distal carotid artery walls. The processing circuit 300 can receive an indication of an imaging depth, such as an indication received from the ultrasound transducer or determined based on imaging data associated with the ultrasound transducer, and adjust the ultrasound information based on the imaging depth.” So the ultrasound information is adjusted based on where the identified region is equated to the selected location of vessel walls, and the identified anatomical feature is equated to proximal or distal carotid artery walls; see pg. 9, col. 2, para. 0076 – “Pre-processing the ultrasound information can include detecting a region of interest (e.g., automatically based on expected anatomical features; in response to user input indicating a region of interest). Pre-processing the ultrasound information can include executing gain processing or dynamic range processing, which 
Furthermore, regarding claim 8, Ma further teaches wherein the user interface is further configured to receive the user input as at least one of: a touch screen point identification; a region drawn over a touch screen; a single click point identification using a mouse; or a region drawn using a mouse (Fig. 1; see pg. 4, col. 1, para. 0029 – “For example, each user input interface 228 may be associated with a single input device (e.g., touchpad 170, touchscreen 172, a keyboard, buttons, etc.).”).  
Regarding claim 9, Ma teaches an ultrasound imaging method, comprising: 
generating ultrasound signals and receiving and processing reflected echo signals (Fig. 1; see pg. 2, col. 2, para. 0019 – “Transducer probe 112 transmits and receives ultrasound signals that interact with the patient during the diagnostic ultrasound examination.”); 
displaying a received ultrasound image based on the received reflected echo signals (Fig. 2; see pg. 3, col. 1, para. 0024 – “When executed by processor 214, processing circuit 210 is configured to complete the activities described herein as associated with portable ultrasound system 100, such as for generating ultrasound spectra and/or images (e.g., for display by touchscreen 172 and/or display 190) based on segmenting ultrasound information and obtaining locations of vascular features.”); 
receiving user commands for controlling the generation of the ultrasound signals and the processing of the received reflected echo signals (Fig. 2; see para. 0029 – “User input interface 228 may include connections which enable communication between components of main circuit board 200 and user input device hardware. For example, user input interface 228 may provide a connection between main circuit board 200 and a capacitive touch screen, resistive touchscreen, mouse, keyboard, buttons, and/or a controller for the proceeding.”), 
wherein the user command identifies a point or region of a displayed ultrasound image deriving a depth of the identified point or region (see pg. 9, col. 2, para. 0076 – “Pre-processing the ultrasound information can include detecting a region of interest (e.g., automatically based on expected anatomical features; in response to user input indicating a region of interest). Pre-processing the ultrasound information can include executing gain processing or dynamic range processing, which may be performed automatically or based on user input.” Where the user input is the selection of an expected location of vessel walls), 
identifying an anatomical feature associated with the identified point or region (Fig. 3; see pg. 6, col. 1, para. 0045 – “...the processing circuit 300 can receive a user input indicating a selection of an expected location of vessel walls, such as locations of proximal and/or distal carotid artery walls. The processing circuit 300 can receive an indication of an imaging depth, such as an indication received from the ultrasound transducer or determined based on imaging data associated with the ultrasound transducer, and adjust the ultrasound information based on the imaging depth.” So the anatomical feature (equated to proximal or distal carotid artery walls) is associated with the identified region (equated to user-selected location of vessel walls)); and PCIP.21055Atty. Docket No. 2017P02271WOUSAppl. No. 16/755,822 Amendment and/or Response In Reply to Office action of July 1, 2021 
controlling the generation of the ultrasound signals and processing of the received reflected echo signals to adapt them to the identified point or region based on the derived depth and the identified anatomical feature at the derived depth (Fig. 3; see pg. 6, col. 1, para. 0045 – “...the processing circuit 300 can receive a user input indicating a selection of an expected location of vessel walls, such as locations of proximal and/or distal carotid artery walls. The processing circuit 300 can receive an indication of an imaging depth, such as an indication received from the ultrasound transducer or determined based on 
Furthermore, regarding claim 10, Ma further teaches wherein controlling the generation of the ultrasound signals comprises adjusting at least one of: a frame rate; a contrast; a gain setting (see pg. 9, col. 2, para. 0076 – “Pre-processing the ultrasound information can include detecting a region of interest (e.g., automatically based on expected anatomical features; in response to user input indicating a region of interest). Pre-processing the ultrasound information can include executing gain processing or dynamic range processing, which may be performed automatically or based on user input.” Where the user-selected region of interest is equated to the derived depth); or a focal zone.  
Furthermore, regarding claim 12, Ma further teaches a method further comprising: identifying anatomical structures within the displayed ultrasound image, and controlling the generation of the ultrasound signals and processing of the received reflected echo signals to further adapt them to the identified anatomical structures (Fig. 3; see pg. 6, col. 1, para. 0045 – “...the processing circuit 300 can receive a user input indicating a selection of an expected location of vessel walls, such as locations of proximal and/or distal carotid artery walls. The processing circuit 300 can receive an indication of an imaging depth, such as an indication received from the ultrasound transducer or determined based on 
Furthermore, regarding claim 17, Ma further teaches wherein the user interface is further configured to receive a further user command indicating that adjustment of a field of view is desired, and the processing system is further configured to adjust the field of view in response to the derived depth (Fig. 3; see pg. 9, col. 1, para. 0071 – “The processing circuit 300 can automatically and/or dynamically execute determination of key ultrasound parameters based on the obtained locations of vascular features. For example, the processing circuit 300 can determine the intima-media thickness, wall diameter, and/or a selected imaging view based on the obtained locations of vascular features.” Where the field of view (equated to an imaging view) is adjusted based on the obtained location (equated to derived depth) of vascular features). 
Furthermore, regarding claim 20, Ma further teaches a method further comprising receiving a further user command indicating that adjustment of a field of view is desired, and adjusting the field of view in response to the derived depth (Fig. 3; see pg. 9, col. 1, para. 0071 – “The processing circuit 300 can automatically and/or dynamically execute determination of key ultrasound parameters based on the obtained locations of vascular features. For example, the processing circuit 300 can determine the intima-media thickness, wall diameter, and/or a selected imaging view based on the obtained locations of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 3-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Simopoulos et al. (US 20070055153 A1, published March 8, 2007), hereinafter referred to as Simopoulos.
Regarding claim 3, Ma teaches all of the elements disclosed in claim 1 above.
Ma does not explicitly teach wherein the processing system is further configured to adjust frequency of the ultrasound signals in response to the derived depth.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system, as disclosed in Ma, by having the system adjust frequency of the ultrasound signals in response to the derived depth, as disclosed in Simopoulos. One of ordinary skill in the art would have been motivated to make this modification in order to provide the desired ultrasound penetration with a highest resolution for the given depth of the selected region, as taught in Simopoulos (see pg. 3, col. 1, para. 0029).
Furthermore, regarding claim 4, Simopoulos further teaches wherein the processing system is further configured to adapt frequency of the ultrasound signals to maximize the received reflected echo signals (see pg. 8, col. 1, para. 0083 — “The scan sequence, inter-line delay, frequency and/or other imaging parameters are set based on the depth.”; Fig. 1; see pg. 3, col. 1, para. 0029 — “The processor 12 sets one or more imaging parameters based on the anatomical information.”; see pg. 2, col. 1, para. 0020 — “System controls for optimal imaging and measurements are automatically adjusted based on the anatomy. For example, automatic adjustment of ultrasound system controls occurs where the optimal settings depend on the anatomy being imaged.” Where optimal imaging is equated to maximizing the received signal).

Regarding claim 11, Ma teaches all of the elements disclosed in claim 9 above.
Ma does not explicitly teach wherein controlling the generation of the ultrasound signals comprises adapting 
Whereas, Simopoulos, in the same field of endeavor, teaches wherein controlling the generation of the ultrasound signals comprises adapting frequency of the ultrasound signals in response to the derived depth (see g. 8, col. 1, para. 0081 – “Based on the color pan box and/or the type of anatomical information being imaged, the transmit and receive beam sequence, focal positions, scan format, apodization, waveform type, detection type, clutter filter, and/or other imaging parameters are set.”; see pg. 8, col. 1, para. 0083 — “By identifying the anatomy of interest, the depth of B-mode scanning may be set to include the region of interest and minimize depth. The scan sequence, inter-line delay, frequency and/or other imaging parameters are set based on the depth.” so frequency can be adjusted based on depth (equated to location of color pan box)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Ma, by including to the method adjusting the frequency of the ultrasound signals in response to the derived depth, as disclosed in Simopoulos. One of ordinary skill in the art would have been motivated to make this modification in order to provide the desired ultrasound penetration with a highest resolution for the given depth of the selected region, as taught in Simopoulos (see pg. 3, col. 1, para. 0029).

	Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Peiffer et al. (US 20100049046 A1, published February 25, 2010), hereinafter referred to as Peiffer, and Simopoulos. 
Regarding claim 6, Ma teaches all of the elements disclosed in claim 1 above.

Whereas, Peiffer, in the same field of endeavor, teaches wherein the user interface is further configured to receive a further user command, indicating that focal depth adjustment is desired (Fig. 3, user selectable elements 332 through 340 on the touch screen display, with the list of options including user-adjustable depth, gain, frequency, focal position (equated to focal depth), and auto optimization), and
Whereas, Simopoulos, in the same field of endeavor, teaches the processing system is further configured to adjust frequency of the ultrasound signals in response to the derived depth (see pg. 8, col. 1, para. 0083 — “By identifying the anatomy of interest, the depth of B-mode scanning may be set to include the region of interest and minimize depth. The scan sequence, inter-line delay, frequency and/or other imaging parameters are set based on the depth.”; see g. 8, col. 1, para. 0081 – “Based on the color pan box and/or the type of anatomical information being imaged, the transmit and receive beam sequence, focal positions, scan format, apodization, waveform type, detection type, clutter filter, and/or other imaging parameters are set.” So the frequency can be adjusted based on depth (equated to location of color pan box)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Ma, by having the system:
receive a further user command, indicating that focal depth adjustment is desired, as disclosed in Peiffer, and 
adjust frequency of the ultrasound signals in response to the derived depth, as disclosed in Simopoulos.
One of ordinary skill in the art would have been motivated to make this modification in order:
for the user to selectively control the adjustment of the ultrasound image, as taught in Peiffer (see pg. 3, col. 2, para. 0030-0031), and
to provide the desired ultrasound penetration with a highest resolution for the given depth of the selected region, as taught in Simopoulos (see pg. 3, col. 1, para. 0029).
Furthermore, regarding claim 7, Peiffer further teaches wherein the user interface is further configured to receive the further command as at least one of: a touch screen pinch command; a single click mouse or touch screen command; a double click mouse or touch screen command; a two finger touch screen interaction; a mouse or touch screen slider interaction; or a selection from a list of options (Fig. 3, user selectable elements 332 through 340 on the touch screen display, with the list of options including user-adjustable depth, gain, frequency, focal position, and auto optimization).  
	The motivation for claim 7 was shown previously in claim 6.
Regarding claim 13, Ma teaches all of the elements disclosed in claim 9 above.
Ma does not explicitly teach a method further comprising receiving a further user command, indicating that focal depth adjustment is desired, and adjusting frequency of the ultrasound signals in response to the derived depth. 
Whereas, Peiffer, in the same field of endeavor, teaches receiving a further user command, indicating that focal depth adjustment is desired (Fig. 3, user selectable elements 332 through 340 on the touch screen display, with the list of options including user-adjustable depth, gain, frequency, focal position (equated to focal depth), and auto optimization), and 
Whereas, Simopoulos, in the same field of endeavor, teaches adjusting frequency of the ultrasound signals in response to the derived depth (see pg. 8, col. 1, para. 0083 — “By identifying the anatomy of interest, the depth of B-mode scanning may be set to include the region of interest and minimize depth. The scan sequence, inter-line delay, frequency and/or other imaging parameters are set based on the depth.”; see g. 8, col. 1, para. 0081 – “Based on the color pan box and/or the type of 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Ma, by including to the method:
receiving a further user command, indicating that focal depth adjustment is desired, as disclosed in Peiffer, and 
adjusting frequency of the ultrasound signals in response to the derived depth, as disclosed in Simopoulos.
One of ordinary skill in the art would have been motivated to make this modification in order:
for the user to selectively control the adjustment of the ultrasound image, as taught in Peiffer (see pg. 3, col. 2, para. 0030-0031), and
to provide the desired ultrasound penetration with a highest resolution for the given depth of the selected region, as taught in Simopoulos (see pg. 3, col. 1, para. 0029).
Furthermore, regarding claim 14, Peiffer further teaches a method comprising receiving the further command as at least one a selection from a list of options (Fig. 3, user selectable elements 332 through 340 on the touch screen display, with the list of options including user-adjustable depth, gain, frequency, focal position, and auto optimization). 
The motivation for claim 14 was shown previously in claim 13.

	Claims 16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Song et al. (US 20080072151 A1, published March 20, 2008), hereinafter referred to as Song.  

Ma does not explicitly teach wherein the user interface is further configured to receive a further user command indicating that focal zone adjustment is desired, and the processing system is further configured to adjust a width of a beam of the ultrasound signals at a focus and a focus depth in response to the derived depth.
Whereas, Song, in the same field of endeavor, teaches wherein the user interface is further configured to receive a further user command indicating that focal zone adjustment is desired, and the processing system is further configured to adjust a width of a beam of the ultrasound signals at a focus and a focus depth in response to the derived depth (Fig. 1; see pg. 2, col. 1, para. 0019 – “The transducer 14 generates acoustic beams from the waveforms. The aperture, transmit sequence, scan pattern, delays, apodization, wave form, transmit frequency, transmit bandwidth, beam shape, beam size, beam focus, beam angle, beam origin, beam intensity, scan region width, or other characteristics may be programmable.”; see pg. 3, col. 2, para. 0041 – “In act 36, the user input is associated with context of the screen 50. The context of the screen 50 at the user selected location is determined. The user input is related to the context of the display. For example, the location is determined as on the medical image and/or on a portion of the medical image (e.g., center, edge, box or other portion).”; see pg. 5, col. 1, para. 0059 – “With contextual association, the user may directly select the function or imaging parameter to control. The selection is on the screen or medical image. By analyzing the context of the user selection, the user input system automatically adjusts the parameter or function.” so the width of the beam (equated to beam size) at a focus (beam focus) can be adjusted in response to a derived depth (equated to user selected location)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Ma, by having the system receive a further user command indicating that focal zone adjustment is desired, and adjust a width of a beam of 
Furthermore, regarding claim 18, Song further teaches wherein the user interface is further configured to receive a further user command indicating that adjustment of time gain compensation is desired, and the processing system is further configured to adjust the time gain compensation in response to the derived depth (see pg. 4, col. 2, para. 0054 – “Time or depth gain control may be set based on context. The gain may be set differently for different depths. The depth within the image associated with user input is the depth for which gain is set. Based on motion or a combination of inputs (e.g., right click and dragging for increased gain and left click and dragging for decreasing gain), the gain at the selected depth is adjusted.” Where time gain control is equated to time gain compensation). 
The motivation for claim 18 was shown previously in claim 16. 
Regarding claim 19, Ma teaches all of the elements disclosed in claim 9 above.
Ma does not explicitly teach a method further comprising receiving a further user command indicating that focal zone adjustment is desired, and adjusting a width of a beam of the ultrasound signals at a focus and a focus depth in response to the derived depth.  
Whereas, Song, in the same field of endeavor, further teaches a method further comprising receiving a further user command indicating that focal zone adjustment is desired, and adjusting a width of a beam of the ultrasound signals at a focus and a focus depth in response to the derived depth (Fig. 1; see pg. 2, col. 1, para. 0019 – “The transducer 14 generates acoustic beams from the waveforms. The aperture, transmit sequence, scan pattern, delays, apodization, wave form, transmit frequency, transmit bandwidth, beam shape, beam size, beam focus, beam angle, beam origin, beam intensity, scan region width, or other characteristics may be programmable.”; see pg. 3, col. 2, para. 0041 – “In act 36, the user input is associated with context of the screen 50. The context of the screen 50 at the user selected location 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Ma, by including to the method receiving a further user command indicating that focal zone adjustment is desired, and adjusting a width of a beam of the ultrasound signals at a focus and a focus depth in response to the derived depth, as disclosed in Song. One of ordinary skill in the art would have been motivated to make this modification in order for the user to directly select the imaging parameter to control, as taught in Song (see pg. 5, col. 1, para. 0059).  
Furthermore, regarding claim 21, Song further teaches a method further comprising receiving a further user command indicating that adjustment of time gain compensation is desired, and adapting the time gain compensation in response to the derived depth (see pg. 4, col. 2, para. 0054 – “Time or depth gain control may be set based on context. The gain may be set differently for different depths. The depth within the image associated with user input is the depth for which gain is set. Based on motion or a combination of inputs (e.g., right click and dragging for increased gain and left click and dragging for decreasing gain), the gain at the selected depth is adjusted.” Where time gain control is equated to time gain compensation). 
The motivation for claim 21 was shown previously in claim 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Olstad (US 20060058674 A1, published March 16, 2006) discloses an ultrasound device that generates an image and adjusts at least one acquisition parameter based on, at least in part, locating at least one anatomical landmark within a heart. 
Ho et al.  (US 9101327 B2, published August 11, 2015) discloses an imaging device configured to adjust a control signal based on the detection of the imaging marker in data received from the flexible elongate member in order to achieve a desired field of view for the imaging transducer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791